DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 1-5 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over GILLESPEY (US 2014/0253306 A1, hereinafter GILLESPEY) in view of RUBIO et al. (US 2012/0133282 A1, hereinafter RUBIO) and in further view of SAKAI (US 6,784,641 B2, hereinafter SAKAI).

    PNG
    media_image1.png
    407
    667
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    868
    569
    media_image2.png
    Greyscale


a battery (See Fig.7, Item#60, discloses an electric vehicle battery), 
a brake light array including a plurality of lighting elements (See Figs.2 and 6, Item#17 and Par.13, disclose “Assemblies 17 and 18 are tail lamp assemblies for combining brake light, backup light, turn signals, and other functions”, Tail lights 17 and 18 comprise a plurality of lighting elements 40, 41 and 50-59); 
an SOC module configured to: 
receive a battery status signal, said battery status signal including an SOC of said battery (See Fig.7, Item#64 and Par.18, disclose a lighting control module, which receives a battery state of charge signal from the battery integrated control [63]); and 
output a display signal to said brake light array based on said battery status signal (See Fig.7, Items#64 ,66, 71, 75, and 76, and Par.20 disclose, the lighting control module is connected to the driver circuits [66, 71, 75, and 76] such that LEDs are used to indicate the state of charge of the battery when it is in charging mode);
 said brake light array configured to: 
receive said display signal from said SOC module (See Par.20 and Items#66, 71, 75, and 76, disclose driver circuits which receive a display signal from the lighting control module); and 
illuminate first subset of said plurality of lighting elements for displaying said SOC of said battery by said brake light array, in response to said display signal (See Par.20 discloses “LED drivers 71, 75, and 76 selectably provide driving signals to respective LEDs (e.g., LEDs 72-74) in sequential chains located in the exterior wherein said SOC module is further configured to:
turn off said first subset of said plurality of lighting elements after a predetermined time interval; and turn on a second subset of said plurality of light elements to show an increase in the percentage of battery charge: wherein said second subset of said plurality of lighting elements is larger than said first subset of said lighting elements.
RUBIO discloses an external state of charge indicator system for an automotive vehicle wherein said SOC module is further configured to turn off said subset of said plurality of lighting elements after a predetermined time interval (See Par.46, discloses “SOC indicator module 306 conveys the current SOC for a predetermined period in response to an SOC request communicated to SOC indicator module 306 by request interface device 310”). 
GILLESPEY and RUBIO are analogous art since they both deal with external state of charge indicator systems for automotive vehicles. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by GILLESPEY with that of RUBIO such that SOC module is turned off after a predetermined time interval for the benefit of preserving the charge of the vehicle battery. GILLESPY and RUBIO disclose that the lights will 
SAKAI discloses a power supply comprising plurality of light elements to show an increase in the percentage of battery charge: wherein said second subset of said plurality of lighting elements (See Figs.8 and 9, disclose a plurality of lights showing an increase in charge). 
GILLESPY, RUBIO and SAKAI are analogous art since they all deal with battery state of charge monitoring.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by GILLESPEY and RUBIO with that of SAKAI by adding a second subsection separate and larger subsection to display the increase in battery state of charge for the benefit of showing the user that charging is progressing.



As per claim 3, GILLESPY, RUBIO and SAKAI discloses the SOC display system of claims 1 as discussed above, oweverHowwherein said brake light array comprises a center high mounted stop lamp (CHMSL) of a motor vehicle (See RUBIO, Fig.2, Item#54 and Par.21, disclose a CHMSL used to display the SOC).

As per claim 4, GILLESPY, RUBIO and SAKAI disclose the SOC display system of claim 1 as discussed above, wherein said plurality of lighting elements comprises light-emitting diodes (LEDs) (See GILLESPY , Fig.6, Items#42 and Par.17, disclose a sequential chain of LEDs).

As per claim 5, GILLESPY, RUBIO and SAKAI disclose the SOC display system of claim 1 as discussed above, wherein an SOC activation signal is generated to activate said SOC module when a motor vehicle including said SOC display system is plugged in to an external source of electric power for charging said battery (See GILLESPY ,Pars.15 and 17, disclose that the LEDs are all activated during a driving mode, however in the charging mode a subset is activated to provide the battery state of charge indication, also see Par.19, which discloses “Signals from battery controller 63 including the battery state of charge signal are used by lighting control module 64 to determine whether it is in a driving mode or a charging mode” 

As per claim 17, GILLESPEY discloses a motor vehicle comprising: 
a battery (See Fig.7, Item#60, discloses an electric vehicle battery), 
an exterior light array (See Fig.6, Item#42 disclose a light array); and
a state-of-charge SOC module configured to: 
receive a battery status signal, said battery status signal including an SOC of said battery (See Fig.7, Item#64 and Par.18, disclose a lighting control module, which receives a battery state of charge signal from the battery integrated control [63]); and 
output a display signal to said light array of said motor vehicle based on said battery status signal (See Fig.7, Items#64, 66, 71, 75, and 76, and Par.20 disclose, the lighting control module is connected to the driver circuits [66, 71, 75, and 76] such that LEDs are used to indicate the state of charge of the battery when it is in charging mode); said exterior light array including a plurality of lighting elements (See Fig.6, Items#50-59, disclose a plurality of LEDs)
 said exterior light array configured to: 
receive said display signal from said SOC module (See Par.20 and Items#66, 71, 75, and 76, disclose driver circuits which receive a display signal from the lighting control module); and 
illuminate first subset of said plurality of lighting elements for displaying said SOC of said battery by said exterior light array, in response to said display signal (See Par.20 discloses “LED drivers 71, 75, and 76 selectably provide driving signals to respective LEDs (e.g., LEDs 72-74) in sequential chains located in the exterior lamp assemblies at other corners of the vehicle. Drivers 66, 71, 75, and 76 may preferably be located within the respective exterior 
wherein said exterior light array is utilized by said motor vehicle for a different purpose than said displaying of said SOC of said battery when said motor vehicle is being driven (See Par.20, discloses that the LEDs serve “a dual purpose of providing substantially uniform illumination to mark a respective corner (e.g., braking or marker lights) in a driving mode and indicating a battery state of charge in a charging mode”); wherein an SOC activation signal is generated to activate said SOC module when said motor vehicle is plugged in to an external source of electric power for charging said battery (See GILLESPY, Par.21, discloses that when the vehicle is charging the state of charge is displayed). However GILLESEY does not disclose wherein said SOC module is further configured to: turn off said first subset of said plurality of lighting elements after a predetermined time interval; and turn on a second subset of said plurality of light elements to show an increase in the percentage of battery charge: wherein said second subset of said plurality of lighting elements is larger than said first subset of said lighting elements.
RUBIO discloses an external state of charge indicator system for an automotive vehicle wherein said SOC module is further configured to turn off said subset of said plurality of lighting elements after a predetermined time interval (See Par.46, discloses “SOC indicator module 306 
GILLESPEY and RUBIO are analogous art since they both deal with external state of charge indicator systems for automotive vehicles. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by GILLESPEY with that of RUBIO such that SOC module is turned off after a predetermined time interval for the benefit of preserving the charge of the vehicle battery. GILLESPY and RUBIO disclose that the lights will continue to monitor the state of charge of the battery and show an increase in the charge using the remaining lights of the first segment (See GILLESPEY, Par.21, discloses “In operation, the electric vehicle system enters a charging mode upon being connected to the grid power outlet. During charging, a battery state of charge is determined by the battery monitoring controller which may preferably be converted to one of a plurality of predetermined percentage levels of charge, such as in 10% increments. In response to the battery state of charge, a portion of each of the sequential chain of LEDs in the exterior lamp assemblies is illuminated in proportion to the monitored battery state of charge”, also see RUBIO, Par.43, discloses that when the vehicle is recharging the state of charge is periodically determined and displayed i.e. showing the increase in SOC). However GILLESPEY and RUBIO do not disclose turning on a second subset of said plurality of light elements to show an increase in the percentage of battery charge: wherein said second subset of said plurality of lighting elements is larger than said first subset of said lighting elements.

GILLESPY, RUBIO and SAKAI are analogous art since they all deal with battery state of charge monitoring.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by GILLESPEY and RUBIO with that of SAKAI by adding a second subsection separate and larger subsection to display the increase in battery state of charge for the benefit of showing the user that charging is progressing.

	As per claim 18, GILLESPY, RUBIO and SAKAI disclose the motor vehicle of claim 17 as discussed above, wherein said plurality of lighting elements comprises light-emitting diodes (LEDs).  (See GILLESPY Fig.6, Items#42 and Par.17, disclose a sequential chain of LEDs).

	As per claim 19, GILLESPY, RUBIO and SAKAI disclose the motor vehicle of claim 17 as discussed above, wherein an SOC activation signal is generated to activate said SOC module when said motor vehicle is plugged in to an external source of electric power for charging said battery (See GILLESPY Pars.15 and 17, disclose that the LEDs are all activated during a driving mode, however in the charging mode a subset is activated to provide the battery state of charge indication, also see Par.19, which discloses “Signals from battery controller 63 including the battery state of charge signal are used by lighting control module 64 to determine whether it is in a driving mode or a charging mode” which indicates that a state of charge signal from the battery .
Claims 7-8 and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over GILLESPY, RUBIO and SAKAI in further view of CAMPBELL et al. (US 2012/0313768 A1, hereinafter CAMPBELL).
As per claims 7 and 20, GILLESPY, RUBIO and SAKAI disclose the SOC display system of claims 1 and 17 as discussed above, However GILLESPY, RUBIO and SAKAI do not disclose wherein an SOC activation signal is generated to activate said SOC module in response to a wireless signal received from a remote electronic device.
CAMPBELL discloses a bidirectional portable electronic device for interaction with vehicle system wherein an SOC activation signal is generated to activate said SOC module in response to a wireless signal received from a remote electronic device (See Par.70, discloses a key fob is used to send a command or query relation to a vehicle state such as a battery level state).
GILLESPY, RUBIO, SAKAI and CAMPBELL are analogous art since they all deal with vehicles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by GILLESPY, RUBIO and SAKAI with that of CAMPBELL by allowing a remote device to activate the SOC module for the benefit of allowing the user to check the charging status of the vehicle battery while standing outside the vehicle.

.

Claims 9-13  is/are rejected under 35 U.S.C. 103 as being unpatentable over GILLESPY, RUBIO and SAKAI in further view of SALTER et al. (US 10,240,542 B1, hereinafter SALTER).
As per claim 9, GILLESPY, RUBIO and SAKAI disclose the limitations the claim (as disclosed by the above rejections of claims 1 and 17), however GILLESPY, RUBIO and SAKAI do not disclose receiving a fuel status signal of said fuel tank, said fuel status signal corresponding to a fuel supply in said fuel tank and illuminate a second subset of said plurality of lighting elements for displaying said fuel supply by said brake light array, in response to said display signal.
SALTER discloses a vehicle fuel system monitoring comprising lights which receive a fuel status signal of said fuel tank, said fuel status signal corresponding to a fuel supply in said fuel tank and illuminate a second subset of said plurality of lighting elements for displaying said fuel supply in response to said display signal (See Fig.3B, Item#312, Col.5, line 63 to Col.6, line 8, and Col.2, lines 25-29, disclose that the fuel tank access may be illuminated based on the fuel level of the fuel tank).
GILLESPY, RUBIO, SAKAI and SALTER are analogous art since they all deal with vehicle monitoring systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by GILLESPY, RUBIO and SAKAI with 

As per claim 10, GILLESPY, RUBIO, SAKAI and SALTER disclose the motor vehicle of claim 9 as discussed above, wherein said brake light array is situated proximate to or on a rear window of a motor vehicle. (See GILLESPEY, Fig.2, Item#17, discloses the brake light is proximate (close) to the rear window of the motor vehicle).

As per claim 11, GILLESPY, RUBIO, SAKAI and SALTER disclose the motor vehicle of claim 9 as discussed above, wherein said brake light array comprises a center high mounted stop lamp (CHMSL) (See RUBIO, Fig.2, Item#54 and Par.21, disclose a CHMSL used to display the SOC).

As per claim 12, GILLESPY, RUBIO, SAKAI and SALTER disclose the motor vehicle of claim 9 as discussed above, wherein said plurality of lighting elements comprises light-emitting diodes (LEDs) (See GILLESPEY, Fig.6, Items#42 and Par.17, disclose a sequential chain of LEDs).

As per claim 13, GILLESPY, RUBIO, SAKAI and SALTER disclose the motor vehicle of claim 9 as discussed above, wherein an SOC activation signal is generated to activate said SOC module when said motor vehicle is plugged in to an external source of electric power for .

Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over GILLESPY in view of RUBIO and in further view of SAKAI and SALTER as applied to claim 9 above and in further view of CAMPBELL.
As per claim 15, GILLESPY, RUBIO, SAKAI and SALTER disclose the motor vehicle of claim 9 as discussed above, However GILLESPY, RUBIO, SAKAI and SALTER do not disclose wherein an SOC activation signal is generated to activate said SOC module in response to a wireless signal received from a remote electronic device.
CAMPBELL discloses a bidirectional portable electronic device for interaction with vehicle system wherein an SOC activation signal is generated to activate said SOC module in response to a wireless signal received from a remote electronic device (See Par.70, discloses a key fob is used to send a command or query relation to a vehicle state such as a battery level state).
GILLESPY, RUBIO, SAKAI, SALTER and CAMPBELL are analogous art since they all with vehicles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by GILLESPY, RUBIO, SAKAI and SALTER with that of CAMPBELL by allowing a remote device to activate the SOC module for the benefit of allowing the user to check the charging status of the vehicle battery while standing outside the vehicle.

.
Conclusion
Response to Amendment
Applicant’s arguments with respect to claim(s) 1-5, 7-13 and 15-20 have been considered but are moot because in view of the new grounds of rejection. The applicant added the following limitations “wherein said SOC module is further configured to: turn off said first subset of said plurality of lighting elements after a predetermined time interval: and turn on a second subset of said plurality of light elements to show an increase in the percentage of battery charge: wherein said second subset of said plurality of lighting elements is larger than said first subset of said lighting elements.” The examiner pointed out that RUBIO discloses turning off the state of discharge display after a period of time, The examiner further explained that GILESPEY and RUBIO disclose displaying the increase in the state of charge as it increase and that merely dividing the state of charge display to a first subsection that displays the state of charge then is turned off, then using a second subsection larger than the first section to show the increase in the state of charge seems to be merely a design choice modification without providing any additional benefit not achieved by the references. The examiner further added SAKAI to show a display indicating the increase in the state of charge as it happens and explained that adding such display in addition to the first section showing the state of charge would have been obvious, a proper motivation has been provided.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165.  The examiner can normally be reached on 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/AHMED H OMAR/Examiner, Art Unit 2859            

/EDWARD TSO/Primary Examiner, Art Unit 2859